DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-13, 17-29 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Heaton, II et al. (USPN 9,737,213).
	Regarding claims 1, 17, and 19, Heaton, II et al. discloses a method, comprising: providing an elongate fiber optic probe defining a fiber cavity therein (probe 500 figure 5 


    PNG
    media_image1.png
    407
    554
    media_image1.png
    Greyscale

	Regarding claim 3, Heaton, II et al. discloses one of the first and second regions is positioned upstream from the other (Examiner inherently interprets that when the sensor is placed proximate the user, the first and second regions is positioned upstream from the other; the subject matter of this claim is directed towards intended use and the subject matter is structurally indistinguishable from prior art).
	Regarding claim 4, Heaton, II et al. discloses one of the first and second regions resides in a region of the subject that is injured, that is proximate to a surgical site, or both (the subject matter of this claim is directed towards intended use and the subject matter is structurally indistinguishable from prior art).

	Regarding claim 6, Heaton, II et al. discloses correlating the collected illumination from the second region of tissue to a level of tissue blood oxygenation, a level of tissue oxy-hemoglobin, a level of tissue de-oxy-hemoglobin, a level of tissue blood flow, or any combination thereof (figure 12).
	Regarding claim 7, Heaton, II et al. discloses the elongate fiber optic probe comprises a second detector fiber, and the collecting is effected by the second detector fiber of the elongate optical fiber optic probe (element 504, figure 5, “used to receive light reflected back by the tissue” Col.15 lines 11-26).
	Regarding claim 8, Heaton, II et al. discloses the illuminating is at a single wavelength (Col.2 lines 25-30).
	Regarding claim 9, Heaton, II et al. discloses the illuminating is at two or more wavelengths (Col.2 lines 30-36).
	Regarding claim 10, Heaton, II et al. discloses translating the first illumination illuminator fiber to a second location, illuminating a second region of tissue, collecting illumination from the second region of tissue (figures 5 and 7); and correlating the collected illumination to a level of tissue blood oxygenation, a level of tissue oxy-hemoglobin, a level of tissue de-oxy-hemoglobin, a level of tissue blood flow, or any combination thereof (figure 12).

	Regarding claim 12, Heaton, II et al. discloses delivering an agent to a subject (Col.19 lines 47-55).
	Regarding claim 13, Heaton, II et al. discloses correlating the collected illumination to the level of presence of the agent in the subject (figure 13).
	Regarding claim 18, Heaton, II et al. discloses a computer processor in communication with the first illumination detector, the computer processor being adapted to estimate, based on illumination received by the first illumination detector, blood oxygenation, oxy-hemoglobin, deoxy-hemoglobin, blood flow, oxygen metabolism, water content, lipid presence, tracer presence, or any combination thereof (figure 12).
	Regarding claim 20, Heaton, II et al. discloses administering an agent to the subject (Col.19 lines 47-55).
	Regarding claim 21, Heaton, II et al. discloses correlating the collected illumination to a level of the agent or a reaction product of the agent in the subject (figure 13).
	Regarding claim 22, Heaton, II et al. discloses a harness, the harness configured to maintain the first illuminator fiber and the first detector fiber parallel to one another within the fiber cavity of the elongate fiber optic probe (filler material 327, figure 3B).

	Regarding claim 24, Heaton, II et al. discloses the elongate fiber optic probe is configured for delivery through a needle (Col.1 line 64-Col.2 line 3).
	Regarding claim 25, Heaton, II et al. discloses the needle is a 14 gauge needle (“the hollow needle has a small diameter of about 2 millimeters”, Col.21, lines 35-39).
	Regarding claim 26, Heaton, II et al. discloses the elongate fiber optic probe defines a thickness of about 1 mm or less (Col.12 lines 25-31).
	Regarding claim 27, Heaton, II et al. discloses the processor is adapted to estimate, based on illumination received by the first illumination detector, blood oxygenation, oxy-hemoglobin, deoxy-hemoglobin, blood flow, oxygen metabolism, water content, lipid presence, tracer presence, or any combination thereof using diffuse correlation spectroscopy or diffuse optical spectroscopy (figure 12).
	Regarding claim 28, Heaton, II et al. discloses a line drawn from the distal end of the first illuminator fiber is parallel to a line drawn from the distal end of the first detector fiber (figures 5 and 7).
	Regarding claim 29, Heaton, II et al. discloses a line drawn from the distal end of the first detector fiber is parallel to a line drawn from the distal end of the second detector fiber (figures 5 and 7).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARJAN FARDANESH/Examiner, Art Unit 3791